Citation Nr: 1543545	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from October 1998 to July 1999 and from July 2002 to February 2004.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, reduced the disability rating for the Veteran's back disability from 40 percent to 10 percent, effective December 1, 2007. 

In a November 2011 decision, the Board restored the 40 percent disability rating for the Veteran's back disability and denied a rating higher than 40 percent.  The Board also found that the issue of a TDIU had been raised by the record and remanded the TDIU claim for further development. 

In a March 2014 decision, the RO denied the Veteran's TDIU claim.  This matter is now ready for disposition.

In September 2015, the Veteran waived initial RO consideration of evidence added to the record subsequent to the issuance of the March 2014 Supplemental Statement of the case.  Thus, the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2015).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The evidence does not show that it is at least as likely as not that that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.


CONCLUSION OF LAW

Criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to primarily to his service-connected back disability.  He also appears to contend that he is unemployable due in part to his service-connected psychiatric disability. See, May 2015 Post-Remand Brief.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  38 C.F.R. § 4.16(a) (2015).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if, as in the instant case, the veteran has two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. §§ §§ 3.340, 3.341, 4.16(a) (2015).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(c).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2015).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected for PTSD, rated 50% disabling, effective June 30, 2010; a back disability, rated 40% disabling, effective February 20, 2004; and radiculopathy of the right leg, rated 10% disabling, effective June 30, 2010.  The combined disability rating was 70 percent, effective from June 30, 2010.  Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to 38 C.F.R. § 4.16(a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Turning to the merits of the claim, VA treatment records include a December 2007 report which indicates that he was working full-time at a paint supply store which he seemed to enjoy, but heavy lifting and repetitive bending and twisting aggravated his back disability (a fact that the Board fully understands).

During an August 2008 personal hearing regarding an increased rating for his back disability, the Veteran testified that he was employed as a safety attendant which required him to do patrols of an apartment building.  He stated that he walked slowly and tried not to over exert himself and would sit down on occasion due to back pain.  He testified that he left his previous job at the paint supply store due to his back disability and that due to his disability no one would hire him.  He also said that he tried to find an office job, but lacked experience.  Prior to the paint supply store, he worked for a utility company that accommodated his back disability.

VA treatment records include a March 2009 report at which time he stated that his back disability rendered him unable to get a job, in spite of repeated attempts to obtain employment.  He had a history of manual labor employment and was denied office positions due to his lack of computer skills.  Another March 2009 report shows that he reportedly had not worked since October 2008 due to his chronic back pain.  An April 2010 report shows that he had a job repossessing cars, but had not yet been given an assignment and was not getting paid.  

In June 2010, he was awarded workers compensation benefits for re-injuring his back at the paint supply store in January 2008.  

In June 2011, a VA physician placed him on a 20-pound weight restriction.

On June 2011 VA peripheral nerves examination, the Veteran stated that he was released from a job due a weight restriction.

On October 2011 VA PTSD examination, the Veteran reported that he had been denied job placements due to employer concerns about his back problems.

On July 2013 VA back Disability benefits Questionnaire (DBQ) examination, the Veteran reported that since his last rating in 2012, his symptoms remained unchanged, but due to chronic persistent back problems he was unable to do his usual type of work (security, aircraft, machine shop, water blasting) due to pain and requirements of walking, lifting, prolonged sitting, and ambulating stairs.  He felt that he could perform sedentary work if the employer allowed him to periodically stand for a couple of minutes.  The examiner opined that his back disability would preclude his usual manual-type of positions.  The examiner further opined that he could do sedentary work, but only under the conditions that he could stand for a few minutes when he felt it was necessary.

On July 2013 VA PTSD DBQ examination, he reported that he was currently working for a company that made buildings for the military, but had only been there for two weeks.  Prior to that job, it had been over one year since he was able to maintain employment.  He described his current job as "okay."  However, he quickly became bored and had little motivation or energy.  

The examiner opined that he had difficulty maintaining employment due to his psychiatric disability, but did not opine that he was unemployable due to his disability.

In July 2014, he underwent a triple bypass.  A November 2014 social work assessment states that after his surgery, he was placed on short-term disability.  The Veteran explained that if he was unable to report to work on full-time status, he would be released from employment and required to reapply for his job. 

On July 2015 VA PTSD DBQ examination, the Veteran stated that he had finally found a "decent" job after being let go from his prior position subsequent to his heart surgery.  He obtained a full-time position at a security company, but explained that his back disability made standing and walking difficult at times.  He complained that he had no benefits and was upset that he had no retirement or real savings at his age.  He stated that on days off he was often asked to fill-in for other employees.  He explained that he dreaded going to work because half of his earnings were going to the government and child support and the other half was spent on "gear" for his job.

The Board has carefully reviewed the statement above:  The statement provides highly probative factual evidence against his claim, clearly indicating an ability to work with problems in work that are, simply stated, normal for people working.  

The examiner explained that his psychiatric disability caused deficiencies in areas such as work, but did not opine that he was unemployable due to his psychiatric disability.

That same month, a VA back examination was also scheduled, but the Veteran failed to appear. 

The Board finds that the great weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  As noted above, he is currently employed full-time and has periods of employment during this appeal, which provides highly probative evidence against this claim.

Moreover, at no point during this appeal has any medical provider or VA examiner that the Veteran was unemployable due to any service-connected disability. 

In this regard, the Board acknowledges that in the May 2015 Brief the Veteran's representative, on his behalf, contended that the July 2013 VA back examiner failed to provide an evidentiary basis as to why the Veteran was able to perform sedentary work and that the VA psychiatric examiner failed to provide an opinion as to the effect of the PTSD symptoms and maintaining a substantially gainful occupation.  He requested that the case again be remanded (a second time) for an opinion regarding the PTSD disability and additional rationale in support of the VA back examiner's opinion. 

The Board does not agree.  Notably, at the time of the July 2013 VA examination the Veteran reported that he was employed at a company that made buildings for the military.  This fact only supports the findings of the examiner.  Remanding the claim a second time for additional opinions regarding the Veteran's employability during a period of employment serves no useful purpose as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, with regard to the Veteran's back disability, after a thorough examination and review of the claims file, the July 2013 VA examiner opined that his back disability impacted his ability to work at that time and explained that he was "unable to do his usual types [of] work due to difficulty standing, walking, sitting, lifting [and] bending."  The examiner further opined that he was able to do sedentary work based, in part, on the Veteran's own statement that he was able to perform sedentary work.

With regard to his PTSD disability, the examiner opined that he would have difficulty maintaining employment due to his psychiatric disability, but did not opine that he was unemployable due to his psychiatric disability.  However, none of the evidence of record, including the Veteran's own statements made to VA medical providers, shows that he is unemployable due to his PTSD disability.

In this respect, the Veteran's own statements and work history provide some factual evidence against his claim.

Not only does the evidence not indicate that he is unemployable, but to the contrary that he has been employed by a variety of employers, including a paint supply store, a utility company, a company that constructed buildings for the military, and more recently as a security guard, during the appeal, which provides more evidence against this claim.

Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations. 

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the appeal is denied.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the medical evidence in this case provides particularly negative evidence against this finding.  

In this regard, it is important for the Veteran to understand that a 70% disability evaluation represents a significant problem (very generally, a 70% reduction in the Veteran's ability to work).  If the Board did not consider the Veteran's statements, including his main contention that his back disability caused difficulty with heavy lifting, bending, lifting, walking, and standing, there would be a very limited medical basis for the current finding of 70% (including the 50% disability rating for PTSD, 40% disability rating for the back, and 10% disability rating for the right leg disability), let alone a higher rating, as the objective medical evidence, rather than supporting his claim, has, as a whole, consistently provided evidence against his contentions.  The problems the Veteran has indicated has are the problems a Veteran will a 70% disability evaluation would have in getting and maintaining a job.  The Veteran's own statements suggest that he can work, in a sedentary capacity, as he has done.    

While the Board has carefully reviewed the Veteran's statements over time, the problems that the Veteran has indicated he has (overall) are consistent with this combined 70% rating, but not consistent with a finding that the Veteran cannot work due to his service connected disabilities, either individually or as a whole.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

While it does not appear that the Veteran was provided VCAA notice regarding his TDIU claim, the Board finds no prejudice as the Veteran had actual knowledge concerning the evidence necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23, 34   (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); Shinseki v. Sanders, 556 U.S. 396, 412-414 (2009).  In this regard, the Veteran's representative has demonstrated such knowledge in the May 2015 Informal Hearing Presentation, which specifically addressed the criteria for entitlement to a TDIU.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, in September 2015, he submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and requested that the Board proceed with disposition of the appeal.

Pursuant to the Board's November 2011 remand, the Veteran was afforded VA back and psychiatric examinations in July 2013 and a psychiatric examination in July 2015.  The Board notes a VA back examination was also scheduled for July 2015, but for reasons unknown, the Veteran failed to appear.  Nonetheless, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected back disability and associated right leg disability since the July 2013 VA examination or psychiatric disability since the July 2015 VA examination. 

Moreover, as previously discussed, the Board finds that the VA examinations and opinions obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

ORDER

TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


